DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 4 May 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 4 February 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 16-18 and 20-22 (corresponding to currently pending claims 16, 18, 20-22 and 30-42), and the species “chimeric antigen receptor” as the nucleic acid, “peripheral blood mononuclear cells” (PBMC) as the mononuclear cell type, “transposons” (specifically “sleeping beauty”) as the non-viral transfer means, “irradiated mononuclear cells” as the antigen presenting cells, “OKT3” as the stimulating agent and “CD19” as the antigen target in the reply filed on 18 September 2019 continues to be acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 20-22 and 30-42 are rejected under 35 U.S.C. 103 as being unpatentable over Elia et al. (“Elia”; Blood 2011, 118 (21)1917) in view of Hope et al. (U.S. Pre-Grant Publication Number 2010/0087001), Jensen et al. (“Jensen”; Mol. Ther. 2000, 1:49-55) and Singh et al. (“Singh”; PLoS One. 2013; 8(5): e64138; applicant’s IDS). This rejection is repeated with regard to claims 16, 18, 20-22, 30-37 and 39-42 for the same reasons of record as set forth in the Official action mailed 4 February 2021, and is also applied to claim 38, as necessitated by amendment. A response to applicant’s traversal follows the reiterated rejection below.
Claim 16 recites a method of generating genetically modified cells, wherein the genetically modified cells are cytokine induced killer cells expressing one or more T cell receptors (CIK-TCR) or chimeric antigen receptors (CIK-CAR), the method comprising: (a) non-viral transfer of one or more nucleic acids or exogenous nucleic acids encoding T cell receptors or chimeric antigen receptors into a population of mononuclear cells in a cell culture; (b) addition of one or more differentiating agents to the cell culture after the transfer of nucleic acids, wherein the differentiating agents differentiate the mononuclear cells in the cell culture 
Claim 18 recites the method of claim 16, wherein the non-viral transfer of nucleic acids further comprises: transposons, Zn-finger nucleases, integrases, clustered regularly interspaced short palindromic repeats, sequence-specific recombinase systems able to integrate nucleic acids by recombination between attachment sites, Sleeping Beauty, PiggyBac, TALEs, phiC31 or CRISPR/Cas, or combinations thereof.
Claim 20 recites the method of claim 16, wherein said stimulating agent anti-CD3 antibody is OKT3. 
Claim 21 recites the method of claim 35, wherein the stimulating and expanding agent is IL-2.
Claim 22 recites the method of claim 16a wherein the differentiating agent is IFN-γ, and wherein IFN-γ is added within about 10 days or between 0 and about 10 days, within about 5 days or between 0 and about 5 days, within about 1 day or between 0 and about 1 day, or within about 2 hours or between 0 and about 2 hours after the transfer of nucleic acids.

Claim 35 recites the method of claim 16, further comprising step (e) addition of one or more stimulating and expanding agents to the cell after the transfer of nucleic acids; wherein the one or more stimulating and expanding agents are cytokines that bind the common γ chain (CD 132), selected from the group consisting of IL-2, IL-7, IL-15, IL-21, and a combination thereof.
Claim 36 is drawn to method of claim 35, wherein the stimulating and expanding agents are added to the cell culture at least once after the transfer of nucleic acids.
Claim 37 recites the method of claim 35, further comprising step (f) isolating the cells from the cell culture to obtain a cell population comprising the CIK modified cells.
Claim 38 recites the method of claim 18, wherein the nucleic acids encode for T cell receptors, chimeric antigen receptors or chimeric antigen receptors for CD19, CD123, CD20, CD23, CRLF2, CD44v6, CD33, CS1, CD38, Her2, EGFR and/or CA125.
Claim 39 recites the method of claim 16, wherein irradiated peripheral blood mononuclear cells are added to the cell culture within about 3 days, or between 0 to about 3 days, within about 24 hours or between 0 to about 24 hours, or within about 3 hours or between 0 to about 3 hours, or within about 2 hours or between 0 to about 2 hours after the transfer of nucleic acids. 

Claim 41 recites the method of claim 21, wherein IL-2 is added to the cell culture within about 10 days or between 0 and 10 days, or within about 1 day or between 0 and about 1 day after the transfer of the nucleic acids.
Claim 42 recites the method of claim 16, wherein irradiated peripheral blood mononuclear cells are added to the cell culture only once.
Elia teaches making CIK cells comprising incubating PBMC with IFN-γ on day 0 followed by supplementation with anti-CD3 and IL-2 on day +1 to generate CIK cells. Elia teaches that they transduced CIK cells with a T-Cell Receptor (TCR) that thereafter displayed antitumor targeting. Elia teaches that TCR transfer into CIK cells greatly improves their antitumor potential in vitro and possibly in vivo. Elia does not teach transducing CIK cells with a T-Cell Receptor before provision of anti-CD3 and IL-2, or the addition of irradiated PBMCs to the cell culture after the transfer of nucleic acids.
Hope teaches that cytokine induced killer cells are generated from peripheral blood mononuclear cells by culture in the presence of 1000 U/ml of IFN-γ, 25-50 ng/ml OKT-3 and 300 U/ml IL-2. See paragraphs [0007] and [0044] for example.  Hope teaches at paragraph [0076] that CIK cells (EAT cells of Hope) can be transiently or stably transfected with a suicide gene. Neither Elia nor Hope teach culturing developing CIK cells on irradiated feeder (PBMC) cells.

Singh teaches transfecting PBMC using the Sleeping Beauty (SB) transposon/transposase system by electroporation of a nucleic acid encoding a CD19 specific chimeric antigen receptor into said PBMCs. Singh teaches co-culturing γ-irradiated cells with the transfected PBMCs. Singh teaches by the addition of at least IL-2 (a stimulating and expanding agent) and IL-21 (a differentiating agent) to the co-cultured PBMCs. 
One of ordinary skill in the art would have considered it obvious to modify the method of making T cell receptor-expressing CIK cells of Elia to supply feeder cells in the culture conditions as taught by both Jensen and Singh, since both suggest that doing so provides for increased cell expansion of lymphocytes transduced with exogenous genes. One of ordinary skill in the art would have considered it obvious to modify the method of Elia to incorporate the culture conditions of reagent choice (i.e. IFN-γ, IL-2, OKT-3, etc.) and concentration disclosed by Hope, since Hope teaches that their specific regimen of reagents and concentrations thereof are optimal for producing CIK cells like those taught by Elia. Furthermore and separately, one of ordinary skill in the art would have considered the specific order, timing, and concentration of reagents such as the addition of nucleic acids and cytokines disclosed by the combined cited prior art to reach those of the instant claims through routine optimization. It is prima facie obvious to optimize conditions that are known to be result effective, which one of ordinary skill in the art would consider the specific order, timing, and concentration of reagents to be. The use of a chimeric antigen receptor targeting CD19 is rendered obvious by at least Singh, who teaches that such chimeric antigen receptors are useful in treating certain blood cancers. Accordingly, in prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that the primary reference of Elia does not teach the addition of irradiated PBMCs to the cell culture after the transfer of nucleic acids. Applicant also argues that Elia does not teach or suggest a non-viral transfer of exogenous nucleic acids encoding T-cell receptors or chimeric antigen receptors as claimed.
This argument has been fully considered, but is not persuasive, since Singh was relied upon for these teachings. In response to applicant's arguments against the references individually (and Elia and particular), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, it is emphasized that methods of non-virally transferring nucleic acids into cells (e.g. plasmid or transposon transduction) have been prevalent and well known to those of ordinary skill in the art for decades, and could not reasonably be considered to comprise a point of patentability in the lack of evidence to the contrary, which is not evident in the present case history.
It is argued that Hope does not teach culturing developing CIK cells on irradiated feeder (PBMC) cells, and does not disclose a method for producing cytokine induced killer cells expressing one or more T cell receptors (CIT-TCR) or chimeric antigen receptors (CIA-CAR). This is not persuasive however, since Singh teaches the former, and Elia teaches the latter. As above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  

It is argued that Singh teaches the manufacture of CAR-T cells and the use of artificial antigen presenting cells (aAPC), and does not render the present claims obvious because Singh does not disclose the addition of irradiated PBMCs with the concomitant stimulation by the stimulating agent (e.g., an anti-CD3 antibody) to generate CIK cells expressing CAR or TCR as recited in claim 16, with a reasonable expectation of success. However, this argument is not persuasive since Elia teaches the manufacture of CIK cells comprising incubating PBMC with IFN-γ on day 0 followed by supplementation with anti-CD3 and IL-2 on day +1 to generate CIK cells. As set forth above, one of ordinary skill in the art would have considered it obvious to modify the method of making T cell receptor-expressing CIK cells of Elia to supply feeder cells in the culture conditions as taught by at least Singh, since Singh suggests that doing so provides for increased cell expansion of lymphocytes transduced with exogenous genes. Applicant’s arguments that Singh is lacking that which is taught in at least one of the remaining references (i.e. Elia, teaching the manufacture of CIK cells comprising supplementation with anti-CD3) constitutes an attack on references individually where the rejections are based on combinations of references, which as above, is not persuasive. Applicant has provided no reason why these references cannot be combined beyond mere assertion, which cannot take the place of evidence.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s arguments fail to indicate where the examiner derived knowledge gleaned solely from applicant’s disclosure, and this argument is unpersuasive therefore. The rejection is thus considered proper and is maintained accordingly.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633